T. Rowe Price Variable Insurance Portfolios Supplement to prospectuses Effective August 1, 2011, the paragraphs under “Excessive and Short-Term Trading” in section 2 of the prospectus are replaced with the following: Excessive and Short-Term Trading Policy Excessive transactions and short-term trading can be harmful to fund shareholders in various ways, such as disrupting a fund’s portfolio management strategies, increasing a fund’s trading costs, and negatively affecting its performance. Short-term traders in funds that invest in foreign securities may seek to take advantage of developments overseas that could lead to an anticipated difference between the price of the funds’ shares and price movements in foreign markets. While there is no assurance that T. Rowe Price can prevent all excessive and short-term trading, the Boards of Directors/Trustees of the T. Rowe Price funds have adopted the following trading policy designed to deter such activity and protect the funds’ shareholders. This policy applies to contract holders notwithstanding any provisions in your insurance contract. Subject to certain exceptions, each T.
